





Exhibit 10.04


Amendment and Restatement of
Schedules to Amended and Restated Omnibus Agreement


November 1, 2017
An Amended and Restated Omnibus Agreement was executed as of July 1, 2014 (as
the same may be amended, supplemented or modified from time to time, the
“Agreement”) by and among Valero Energy Corporation, Valero Energy Partners LP
and the other parties thereto. Capitalized terms not otherwise defined in this
document shall have the terms set forth in the Agreement.
The Parties agree that, as of the date first written above, the Schedules to the
Agreement are hereby amended and restated in their entirety to be as attached
hereto (the “Amended Schedules”). Pursuant to Section 8.12 of the Agreement,
such Amended Schedules shall replace the prior Schedules as of the date hereof
and shall be incorporated by reference into the Agreement for all purposes.
Each of Parkway Pipeline LLC and Valero Partners Port Arthur, LLC hereby agree
to be bound by all of the terms and provisions of the Agreement with the same
force and effect as if it were originally a Party to the Agreement. For the
avoidance of doubt, any terms or definitions used in the Agreement which refer
to a Party referenced in the schedules thereto shall include Parkway
Pipeline LLC and Valero Partners Port Arthur, LLC, as applicable, as set forth
in the Amended Schedules. As amended hereby, the Agreement is hereby ratified
and affirmed and shall continue in full force and effect.
[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this Amendment and
Restatement of Schedules to Amended and Restated Omnibus Agreement on, and
effective as of, the date first written above.


VALERO ENERGY CORPORATION


By: /s/ R. Lane Riggs                                                   
Name: R. Lane Riggs
Title: Executive Vice President - Refining Operations
and Engineering
VALERO MARKETING AND SUPPLY
COMPANY


By: /s/ R. Lane Riggs                                                   
Name: R. Lane Riggs
Title: Executive Vice President
VALERO TERMINALING AND DISTRIBUTION COMPANY


By: /s/ R. Lane Riggs                                                   
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR REFINING GROUP INC.


By: /s/ R. Lane Riggs                                                   
Name: R. Lane Riggs
Title: Executive Vice President
THE PREMCOR PIPELINE CO.


By: /s/ R. Lane Riggs                                                   
Name: R. Lane Riggs
Title: Executive Vice President


VALERO ENERGY PARTNERS LP
By: Valero Energy Partners GP LLC, its general partner


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO ENERGY PARTNERS GP LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer


VALERO PARTNERS OPERATING CO. LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS EP, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LUCAS, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MEMPHIS, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS NORTH TEXAS, LLC 


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer





Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------




VALERO PARTNERS SOUTH TEXAS, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS WYNNEWOOD, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS LOUISIANA, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS HOUSTON, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CORPUS EAST, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CORPUS WEST, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS CCTS, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MCKEE, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS MERAUX, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS THREE RIVERS, LLC


By:/s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
PARKWAY PIPELINE LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer
VALERO PARTNERS PORT ARTHUR, LLC


By: /s/ Richard F. Lashway                                           
Name: Richard F. Lashway
Title: President and Chief Operating Officer







Signature Page to Amendment and Restatement of Schedules

--------------------------------------------------------------------------------





Schedule A
Environmental Matters
Notwithstanding any other provision in this Agreement or in any other
Transaction Agreement to the contrary, and subject to the conditions set forth
below:
1.
For purposes of this Schedule, the following terms shall have the meanings set
forth below:

“API 653” means American Petroleum Institute (API) Standard 653 for Aboveground
Storage Tanks.


“Corpus East Lease” means the Lease and Access Agreement (Corpus East Terminal)
dated October 1, 2015, by and between Valero Refining-Texas, L.P., as Lessor,
and Valero Partners Corpus East, LLC, as Lessee, in connection with the land on
which the Corpus East Terminal Assets are located as more particularly described
therein.


“Corpus East Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Corpus East Terminal Assets.


“Corpus West Lease” means the Lease and Access Agreement (Corpus West Terminal)
dated October 1, 2015, by and between Valero Refining-Texas, L.P., as Lessor,
and Valero Partners Corpus West, LLC, as Lessee, in connection with the land on
which the Corpus West Terminal Assets are located as more particularly described
therein.


“Corpus West Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Corpus West Terminal Assets.


“Houston Lease” means the Lease and Access Agreement (Houston Terminal) dated
March 1, 2015, by and between Valero Refining-Texas, L.P., as Lessor, and Valero
Partners Houston, LLC, as Lessee, in connection with the land on which the
Houston Terminal Assets are located as more particularly described therein.


“Houston Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the Houston Terminal Assets.


“McKee Lease” means the Lease and Access Agreement (McKee Terminal) dated
April 1, 2016, by and between Diamond Shamrock Refining Company, L.P., as
Lessor, and Valero Partners McKee, LLC, as Lessee, in connection with the land
on which the McKee Terminal Assets are located as more particularly described
therein.


“McKee Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the McKee Terminal Assets.


“Meraux Lease” means the Lease and Access Agreement (Meraux Terminal) dated
September 1, 2016, by and between Valero Refining-Meraux LLC, as Lessor, and
Valero Partners Meraux, LLC, as Lessee, in connection with the land on which the
Meraux Terminal Assets are located as more particularly described therein.




Schedule A – Page 1

--------------------------------------------------------------------------------






“Meraux Tanks” means the crude oil, intermediates and refined product storage
tanks which are included in the Meraux Terminal Assets.


“Port Arthur Lease” means the Lease and Access Agreement (Port Arthur Terminal)
dated November 1, 2017, by and between The Premcor Refining Group Inc., as
Lessor, and Valero Partners Port Arthur, LLC, as Lessee, in connection with the
land on which the Port Arthur Terminal Assets are located as more particularly
described therein.


“Port Arthur Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Port Arthur Terminal Assets.


“St. Charles Lease” means the Lease and Access Agreement (St. Charles Terminal)
dated March 1, 2015 by and between Valero Refining-New Orleans, L.L.C., as
Lessor, and Valero Partners Louisiana, LLC, as Lessee, in connection with the
land on which the St. Charles Terminal Assets are located as more particularly
described therein.


“St. Charles Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the St. Charles Terminal Assets.


“Three Rivers Lease” means the Lease and Access Agreement (Three Rivers
Terminal) dated September 1, 2016, by and between Diamond Shamrock Refining
Company, L.P., as Lessor, and Valero Partners Three Rivers, LLC, as Lessee, in
connection with the land on which the Three Rivers Terminal Assets are located
as more particularly described therein.


“Three Rivers Tanks” means the crude oil, intermediates and refined product
storage tanks which are included in the Three Rivers Terminal Assets.


2.
As it relates to the Lucas Terminal and the West Memphis Terminal:

(a)
Valero shall indemnify the Partnership Group for the remediation of, other
corrective actions required with respect to, and other Losses (if any) arising
out of any Hazardous Substances on, under, about or migrating from the Lucas
Terminal or the West Memphis Terminal prior to December 16, 2013 (collectively,
“Existing Contamination Liabilities”) with respect to which Valero, prior to
December 16, 2013 (i) received indemnification from a third party pursuant to a
written agreement (an “Indemnification Agreement”) or (ii) placed a third party
on notice that Valero believes such third party is legally liable (whether such
liability arises by contract, statute, common law or otherwise); provided that
such indemnification of the Partnership Group by Valero shall apply only if and
to the extent that Valero is actually able to secure payment or performance by
the third party with respect to the Existing Contamination Liabilities; and

(b)
As between Valero and the Partnership Group, Valero shall retain responsibility
for Existing Contamination Liabilities to the extent, and only to the extent
that Valero is





Schedule A – Page 2

--------------------------------------------------------------------------------




actually able to secure payment or performance by a third party with respect to
the Existing Contamination Liabilities as provided in paragraph (a) above.
(c)
The obligations of Valero under paragraphs (a) and (b) above are subject to the
satisfaction of each of the following conditions, the failure of any one or more
of which shall excuse Valero from its obligations, to the extent it is
prejudiced thereby:

(i)
The Partnership Group shall fully cooperate with Valero and its designees in
facilitating any remediation or other corrective action activities at the Lucas
Terminal or West Memphis Terminal, as applicable, and in seeking to recover from
third parties for any Existing Contamination Liabilities;

(ii)
The Partnership Group shall comply with all applicable requirements of any
Indemnification Agreement that requires the cooperation or involvement of the
owner of the Lucas Terminal or the West Memphis Terminal, as applicable,
including any notifications or filings that must be made by the owner of the
Lucas Terminal or the West Memphis Terminal, as applicable; provided that the
Partnership Group has been made aware of the relevant requirements in such
Indemnification Agreement; and

(iii)
No member of the Partnership Group shall take any actions or omit to act in any
manner that would (A) violate or cause a violation of any of Valero’s
obligations, or a waiver or release of any third party’s obligations, under any
Indemnification Agreement or (B) otherwise relieve a third party of any of its
legal obligations; in each case provided that the Partnership Group has been
made aware of the relevant obligations.



3.
As it relates to the Houston Terminal Assets and St. Charles Terminal Assets:

(a)
For the following Houston Tanks and St. Charles Tanks (the “Houston/St. Charles
Scheduled A Tanks”):



St. Charles Tanks: T-55-5, T-55-6, T-425-2, T-425-3, T-425-4, T-150-4, T-150-5,
T-150-8, T-130-1, T-150-17, T-130-8, T-150-7, T-325-1, T-425-1, T-625-1, T-130-2
and T-130-5


Houston Tanks: 506 and either T-3 or T-5, at the Partnership Group’s election.


Valero and its Subsidiaries, Valero Refining-New Orleans, L.L.C. (“VRNO”), with
respect to the St. Charles Tanks that are Houston/St. Charles Scheduled A Tanks,
and Valero Refining-Texas, L.P. (“VRT”), with respect to the Houston Tanks that
are Houston/St. Charles Scheduled A Tanks, acknowledge and agree that there
currently exist obligations to complete the removal from service, cleaning,
waste disposal, initial inspection and repairs to have the Houston/St. Charles
Scheduled A Tanks ready for final API 653 inspection and fitness for duty. The
Partnership Group shall control the completion of, and cooperate with VRNO and
VRT on the logistics for completing these




Schedule A – Page 3

--------------------------------------------------------------------------------




obligations and shall undertake the final inspection and return the
Houston/St. Charles Scheduled A Tanks to service. Until completion of these
obligations, Valero shall retain any environmental liability that arises from
the pre-API 653 inspection conditions of the Houston/St. Charles Scheduled A
Tanks and shall indemnify, defend and hold harmless each Group Member from
Losses related to such retained environmental liability and any costs and
expenses incurred by the Partnership Group in connection with the removal from
service, cleaning, waste disposal, initial inspection and repairs to have the
Houston/St. Charles Scheduled A Tanks ready for final API 653 inspection and
fitness for duty. Without limitation to the other indemnification provisions of
Section 2.1 of the Agreement, following the final API 653 inspection and written
determination of fitness of duty, the Partnership Group shall assume any
environmental liabilities related to the Houston/St. Charles Scheduled A Tanks
arising thereafter.
(b)
For the following St. Charles Tanks (the “St. Charles Scheduled B Tanks”):

T-80-1, T-150-22 and T-150-24
Valero, (i) by and through VRNO with respect to the St. Charles Tanks that are
St. Charles Scheduled B Tanks, represents and warrants that the St. Charles
Scheduled B Tanks completed inspection on the date noted in the relevant
inspection documentation and that the St. Charles Schedule B Tanks are in good
working order and (ii) agrees to indemnify, defend and hold harmless each Group
Member from any Losses that arise from a breach of such representation and
warranty. Valero’s representations and warranties set forth in this Section 3(b)
shall expire when the St. Charles Scheduled B Tanks are pulled from service for
inspection, or the Identification Deadline, whichever comes first.


4.
As it relates to the Corpus East Terminal Assets and the Corpus West Terminal
Assets:  



(a)
For the following Corpus East Tanks and Corpus West Tanks (the “Corpus Christi
Scheduled A Tanks”):

Corpus East Tanks: 177TK52, 177TK097, 177TK352, 177TK70, 177TK351, 177TK370 and
177TK098


Corpus West Tanks: 70TK108, 70TK150 and 70TK105


Valero and VRT acknowledge and agree that there currently exist obligations to
complete the removal from service, cleaning, waste disposal, initial inspection
and repairs to have the Corpus Christi Scheduled A Tanks ready for final API 653
inspection and fitness for duty. The Partnership Group shall control the
completion of, and cooperate with VRT on the logistics for completing these
obligations and shall undertake the final inspection and return the Corpus
Christi Scheduled A Tanks to service. Until completion of these obligations,
Valero shall retain any environmental liability that arises from the pre-API 653
inspection conditions of the Corpus Christi Scheduled A Tanks and shall




Schedule A – Page 4

--------------------------------------------------------------------------------




indemnify, defend and hold harmless each Group Member from Losses related to
such retained environmental liability and any costs and expenses incurred by the
Partnership Group in connection with the removal from service, cleaning, waste
disposal, initial inspection and repairs to have the Corpus Christi Scheduled A
Tanks ready for final API 653 inspection and fitness for duty. Without
limitation to the other indemnification provisions of Section 2.1 of the
Agreement, following the final API 653 inspection and written determination of
fitness of duty, the Partnership Group shall assume any environmental
liabilities related to the Corpus Christi Scheduled A Tanks arising thereafter.
In the event that (i) it is discovered that a Corpus East Tank or Corpus West
Tank not listed above as part of the Corpus Christi Scheduled A Tanks was due or
overdue for a timely API 653 inspection on the Closing Date, and (ii) Valero is
notified in writing of such fact prior to the Identification Deadline, such
Corpus East Tank or Corpus West Tank, as applicable, shall be deemed to be part
of the Corpus Christi Scheduled A Tanks as of the Closing Date and subject to
the provisions of this Section 4(a).


(b)
For the following Corpus East Tanks and Corpus West Tanks (the “Corpus Christi
Scheduled B Tanks”):

Corpus East Tanks: 177TK350 and 177TK054


Corpus West Tanks: 50TK61, 70TK149 and 72TK111


Valero, (i) by and through VRT with respect to the Corpus East Tanks and Corpus
West Tanks that are Corpus Christi Scheduled B Tanks, represents and warrants
that the Corpus Christi Scheduled B Tanks completed inspection on the date noted
in the relevant inspection documentation and that the Corpus Christi Schedule B
Tanks are in good working order and (ii) agrees to indemnify, defend and hold
harmless each Group Member from any Losses that arise from a breach of such
representation and warranty. Valero’s representations and warranties set forth
in this Section 4(b) shall expire when the Corpus Christi Scheduled B Tanks are
pulled from service for inspection, or the Identification Deadline, whichever
comes first.


5.
As it relates to the McKee Terminal Assets:



(a)
For the following McKee Tanks (the “McKee Scheduled A Tanks”):



McKee Tanks: TK200-M1, TK20-M7, TK34, TK300-M2, TK300-M3, TK551, TK5501, TK5502,
TK167, TK148, TK1, TK5503 and TK4


Valero and its Subsidiary, Diamond Shamrock Refining Company, L.P. (“Diamond”),
acknowledge and agree that there currently exist obligations to complete the
removal from service, cleaning, waste disposal, initial inspection and repairs
to have the McKee Scheduled A Tanks ready for final API 653 inspection and
fitness for duty. The Partnership Group shall control the completion of, and
cooperate with Diamond on the logistics for completing these obligations and
shall undertake the final inspection and




Schedule A – Page 5

--------------------------------------------------------------------------------




return the McKee Scheduled A Tanks to service. Until completion of these
obligations, Valero shall retain any environmental liability that arises from
the pre-API 653 inspection conditions of the McKee Scheduled A Tanks and shall
indemnify, defend and hold harmless each Group Member from Losses related to
such retained environmental liability and any costs and expenses incurred by the
Partnership Group in connection with the removal from service, cleaning, waste
disposal, initial inspection and repairs to have the McKee Scheduled A Tanks
ready for final API 653 inspection and fitness for duty. Without limitation to
the other indemnification provisions of Section 2.1 of the Agreement, following
the final API 653 inspection and written determination of fitness of duty, the
Partnership Group shall assume any environmental liabilities related to the
McKee Scheduled A Tanks arising thereafter. In the event that (i) it is
discovered that a McKee Tank not listed above as part of the McKee Scheduled A
Tanks was due or overdue for a timely API 653 inspection on the Closing Date,
and (ii) Valero is notified in writing of such fact prior to the Identification
Deadline, such McKee Tank shall be deemed to be part of the McKee Scheduled A
Tanks as of the Closing Date and subject to the provisions of this Section 5(a).
6.
As it relates to the Meraux Terminal Assets and the Three Rivers Terminal
Assets:  



(a)
For the following Meraux Tanks and Three Rivers Tanks (the “MTR Scheduled A
Tanks”):



Meraux Tanks: TK55-7, TK80-15, TK80-16, TK150-1 and TK200-5


Three Rivers Tanks: TK35, TK40, TK43, TK218 and TK303


Valero and its Subsidiaries, Valero Refining-Meraux LLC (“VRM”), with respect to
the Meraux Tanks that are MTR Scheduled A Tanks, and Diamond, with respect to
the Three Rivers Tanks that are MTR Scheduled A Tanks, acknowledge and agree
that there currently exist obligations to complete the removal from service,
cleaning, waste disposal, initial inspection and repairs to have the MTR
Scheduled A Tanks ready for final API 653 inspection and fitness for duty. The
Partnership Group shall control the completion of, and cooperate with VRM and
Diamond on the logistics for completing these obligations and shall undertake
the final inspection and return the MTR Scheduled A Tanks to service. Until
completion of these obligations, Valero shall retain any environmental liability
that arises from the pre-API 653 inspection conditions of the MTR Scheduled A
Tanks and shall indemnify, defend and hold harmless each Group Member from
Losses related to such retained environmental liability and any costs and
expenses incurred by the Partnership Group in connection with the removal from
service, cleaning, waste disposal, initial inspection and repairs to have the
MTR Scheduled A Tanks ready for final API 653 inspection and fitness for duty.
Without limitation to the other indemnification provisions of Section 2.1 of the
Agreement, following the final API 653 inspection and written determination of
fitness of duty, the Partnership Group shall assume any environmental
liabilities related to the MTR Scheduled A Tanks arising thereafter. In the
event that (i) it is discovered that a Meraux Tank or Three Rivers Tank




Schedule A – Page 6

--------------------------------------------------------------------------------




not listed above as part of the MTR Scheduled A Tanks was due or overdue for a
timely API 653 inspection on the Closing Date, and (ii) Valero is notified in
writing of such fact prior to the Identification Deadline, such Meraux Tank or
Three Rivers Tank, as applicable, shall be deemed to be part of the MTR
Scheduled A Tanks as of the Closing Date and subject to the provisions of this
Section 6(a).


(b)
For the following Meraux Tanks and Three Rivers Tanks (the “MTR Scheduled B
Tanks”):



Meraux Tanks: TK80-1, TK80-6, TK80-8, TK80-11, TK80-12, TK200-2 and TK200-7


Three Rivers Tanks: TK38, TK101, TK210, TK315, TK318, TK333, TK334, TK337 and
TK340


Valero, (i) by and through VRM with respect to the Meraux Tanks and Diamond with
respect to the Three Rivers Tanks that are MTR Scheduled B Tanks, represents and
warrants that the MTR Scheduled B Tanks completed inspection on the date noted
in the relevant inspection documentation and that the MTR Schedule B Tanks are
in good working order and (ii) agrees to indemnify, defend and hold harmless
each Group Member from any Losses that arise from a breach of such
representation and warranty. Valero’s representations and warranties set forth
in this Section 6(b) shall expire when the MTR Scheduled B Tanks are pulled from
service for inspection, or the Identification Deadline, whichever comes first.


(c)
For the following Three Rivers Tanks:  TK305, TK309, TK313 and TK317



Valero and its subsidiary Diamond, with respect to those certain Three Rivers
Tanks TK305, TK309, TK313 and TK317 that are not MTR Scheduled A or B Tanks,
acknowledge and agree that there currently exist obligations to complete certain
repairs necessary for those tanks to comply with applicable regulations and
therefore be fit for duty. The Partnership Group shall control the completion
of, and cooperate with Diamond on, the logistics for completing all necessary
repairs and inspections necessary for those tanks to return to service. Until
completion of those obligations, Valero shall retain any environmental liability
that arises from the preceding non-compliance with applicable regulations, and
shall indemnify, defend and hold harmless each Group Member from Losses related
to such retained environmental liability and any costs and expenses incurred by
the Partnership Group in connection with the removal from service, cleaning,
waste disposal, inspection and the making of any necessary repairs to have the
tanks fit for duty. Without limitation to the other indemnification provisions
of Section 2.1 of the Agreement, following the final inspection and written
determination of fitness for duty of TK305, TK309, TK313 and TK317, the
Partnership Group shall assume any and all environmental liabilities related to
such tanks arising thereafter.






Schedule A – Page 7

--------------------------------------------------------------------------------




7.
As it relates to the Port Arthur Terminal Assets:  



(a)
For the following Port Arthur Tanks (the “PA Scheduled A Tanks”):



Port Arthur Tanks: 108, 109, 889 and 2137


Valero and its Subsidiary, The Premcor Refining Group Inc. (“PRG”) acknowledge
and agree that there currently exist obligations to complete the removal from
service, cleaning, waste disposal, initial inspection and repairs to have the PA
Scheduled A Tanks ready for final API 653 inspection and fitness for duty. The
Partnership Group shall control the completion of, and cooperate with PRG on the
logistics for completing these obligations and shall undertake the final
inspection and return the PA Scheduled A Tanks to service. Until completion of
these obligations, Valero shall retain any environmental liability that arises
from the pre-API 653 inspection conditions of the PA Scheduled A Tanks and shall
indemnify, defend and hold harmless each Group Member from Losses related to
such retained environmental liability and any costs and expenses incurred by the
Partnership Group in connection with the removal from service, cleaning, waste
disposal, initial inspection and repairs to have the PA Scheduled A Tanks ready
for final API 653 inspection and fitness for duty. Without limitation to the
other indemnification provisions of Section 2.1 of the Agreement, following the
final API 653 inspection and written determination of fitness of duty, the
Partnership Group shall assume any environmental liabilities related to the PA
Scheduled A Tanks arising thereafter. In the event that (i) it is discovered
that a Port Arthur Tank not listed above as part of the PA Scheduled A Tanks was
due or overdue for a timely API 653 inspection on the Closing Date, and
(ii) Valero is notified in writing of such fact prior to the Identification
Deadline, such Port Arthur Tank, as applicable, shall be deemed to be part of
the PA Scheduled A Tanks as of the Closing Date and subject to the provisions of
this Section 7(a).


(b)
For the following Port Arthur Tanks (the “PA Scheduled B Tanks”):



Port Arthur Tanks: 77, 82, 100, 151, 896, 926, 1848, 1849, 2101, 2105, 2110,
2111, 2112, 2113, 2145, 2159, 2163 and 2164


Valero, (i) by and through PRG, represents and warrants that the PA Scheduled B
Tanks completed inspection on the date noted in the relevant inspection
documentation and that the PA Schedule B Tanks are in good working order and
(ii) agrees to indemnify, defend and hold harmless each Group Member from any
Losses that arise from a breach of such representation and warranty. Valero’s
representations and warranties set forth in this Section 7(b) shall expire when
the PA Scheduled B Tanks are pulled from service for inspection, or the
Identification Deadline, whichever comes first.


(c)
Valero and PRG, acknowledge and agree that there currently exist obligations to
install emission control sleeves on the slotted-guidepoles that penetrate the
top of the roofs of the following Port Arthur Tanks 5, 77, 82, 284, 285, 896,
2106, 2113, 2182, 2183 and 2186 (the “Sleeve Tanks”). PRG has (i) commenced the
installation of the necessary emission control sleeves (the “Emission Sleeve
Installations”) on the Sleeve Tanks,





Schedule A – Page 8

--------------------------------------------------------------------------------




other than those Sleeve Tanks that are in diesel or jet service (the “Distillate
Sleeve Tanks”) and (ii) with respect to the Distillate Sleeve Tanks, petitioned
the Texas Commission on Environmental Quality (the “TCEQ”) to clarify the
Emission Sleeve Installations are not required for the Distillate Sleeve Tanks.
As of the Closing Date, PRG has not received such clarification from the TCEQ on
the Distillate Sleeve Tanks. Following the Closing Date, PRG shall cause the
completion of, and cooperate with the Partnership Group, on the logistics for
completing, the Emission Sleeve Installations and any inspections necessary for
the Sleeve Tanks to return to service, provided however, if the TCEQ determines
that the Emission Sleeve Installations are not required for the Distillate
Sleeve Tanks, PRG shall not be obligated to make Emission Sleeve Installations
on the Distillate Sleeve Tanks. Until completion of the Emission Sleeve
Installations, Valero shall retain any environmental liability that arises from
the preceding non-compliance with applicable regulations, and shall indemnify,
defend and hold harmless each Group Member from any enforcement actions and any
costs and expenses incurred by the Partnership Group resulting from the Sleeve
Tanks lacking emission control sleeves. Without limitation to the other
indemnification provisions of Section 2.1 of the Agreement, following the final
inspection and written determination that the Emission Sleeve Installations are
complete on the applicable Sleeve Tanks, or not required on the Distillate
Sleeve Tanks, the Partnership Group shall assume any and all environmental
liabilities related to the Sleeve Tanks arising thereafter.


(d)
Valero and PRG acknowledge that some or all of the Port Arthur Terminal Assets,
other than the Port Arthur Tanks, may have been exposed to flooding due to
Hurricane/Tropical Storm Harvey (the “Exposed Tank Farm Assets”). Valero, by and
through PRG, has commenced and will continue to completion, the repair or
replacement of those Exposed Tank Farm Assets that are in need of immediate
repair or replacement due to flood water damage (the “Water Damage Repairs”). If
the Water Damage Repairs have not been completed prior to the Effective Time (as
defined in the Contribution Agreement (Port Arthur), dated as of November 1,
2017, by and between Valero Terminaling and Distribution Company and Valero
Energy Partners LP), PRG shall control the completion of, and cooperate with the
Partnership Group on, the logistics for completing all such repairs and
inspections necessary for those Exposed Tank Farm Assets to return to service.
Until completion of those obligations, Valero shall retain any liability that
arises from the preceding Water Damage Repairs, and shall indemnify, defend and
hold harmless each Group Member from Losses related to such Water Damage
Repairs. Valero, by and through PRG, specifically represents and warrants that
all Port Arthur Terminal Assets, including those Exposed Tank Farm Assets
undergoing the Water Damage Repairs, are, or will be, upon completion of the
Water Damage Repairs, in good working order and agrees to indemnify, defend and
hold harmless each Group Member from any Losses that arise from a breach of such
representation and warranty for a period of 18 months from the Effective Time.
Valero’s representations and warranties set forth in this Section 7(d) shall
expire on May 1, 2019.







Schedule A – Page 9

--------------------------------------------------------------------------------




8.
As it relates to the St. Charles Terminal Assets, the Houston Terminal Assets,
the Corpus East Terminal Assets, the Corpus West Terminal Assets, the McKee
Terminal Assets, the Meraux Terminal Assets, the Three Rivers Terminal Assets
and the Port Arthur Terminal Assets:



(a)
The Parties acknowledge that certain Facility Pipelines and Refinery Pipelines
(as those terms are defined in the St. Charles Lease, the Houston Lease, the
Corpus East Lease, the Corpus West Lease, the McKee Lease, the Meraux Lease, the
Three Rivers Lease and the Port Arthur Lease) may be buried below ground. Valero
by and through its Subsidiaries as the property owner or for other logistical or
environmental reasons may, in its or their sole discretion, desire to relocate
all or portions of those buried Facility Pipelines and Refinery Pipelines above
ground. If Valero by and through its Subsidiaries desires to relocate all or
portions of any buried Facility Pipelines or Refinery Pipelines above ground,
Valero by and through its Subsidiaries shall give the Partnership Group written
notice that it desires to raise certain sections of the Facility Pipelines and
Refinery Pipelines and the Partnership Group and Valero by and through its
Subsidiaries shall work together to set a schedule for such work. The cost of
raising the Facility Pipelines and Refinery Pipelines shall be borne exclusively
by Valero or its applicable Subsidiary performing the work.



(b)
The Partnership Group may also desire that certain of the buried Facility
Pipelines be brought above ground. In its sole discretion, the Partnership Group
may give notice to Valero or its applicable Subsidiary that it intends to raise
certain sections of the Facility Pipelines and the Partnership Group and Valero
by and through its Subsidiaries shall work together to set a schedule for such
work and all such work shall be performed in compliance with the terms of the
St. Charles Lease, the Houston Lease, the Corpus East Lease, the Corpus West
Lease, the McKee Lease, the Meraux Lease, the Three Rivers Lease or the Port
Arthur Lease, as applicable. In this case, the cost of raising the Facility
Pipelines shall be borne exclusively by the Partnership Group or its applicable
Subsidiary performing the work.



(c)
Until such time as the buried Facility Pipelines and Refinery Pipelines are
raised above grade, there shall be a rebuttable presumption that any
contamination found in connection with such buried Facility Pipelines and
Refinery Pipelines occurred prior to the respective Closing Date and the
liability for such contamination will remain with Valero and Valero shall
indemnify, defend and hold harmless each Group Member from any Losses related to
such retained liability. Valero may rebut this presumption by establishing by
clear and convincing evidence that the contamination resulted from the
Partnership Group operations.



9.
As it relates to the St. Charles Terminal Assets, the Houston Terminal Assets,
the Corpus East Terminal Assets, the Corpus West Terminal Assets, the McKee
Terminal Assets, the Meraux Terminal Assets, the Three Rivers Terminal Assets
and the Port Arthur Terminal Assets, Valero, by and through its applicable
Subsidiary, operates groundwater monitoring and remedial





Schedule A – Page 10

--------------------------------------------------------------------------------




systems at the St. Charles Refinery, the Houston Refinery, the Corpus East
Refinery, the Corpus West Refinery, the McKee Refinery, the Meraux Refinery, the
Three Rivers Refinery and the Port Arthur Refinery and will retain the liability
for contamination existing as of the Closing Date remediated through these
systems and the obligation to maintain these existing systems until such time as
the relevant Governmental Authority grants closure in writing or the Partnership
Group and Valero mutually agree that further operation is not necessary.
Further, in the case of the McKee Refinery, Valero will retain any liability
arising out of groundwater contamination existing as of the Closing Date
regardless of the currently known extent or remediation of such contamination.
Valero shall indemnify, defend and hold harmless each Group Member from any
Losses related to the retained liabilities described in this paragraph;
provided, however, in the event that the Partnership Group has a release to the
environment after the Closing Date and this release has a material adverse
impact on the existing remedial system or triggers new remedial obligations, the
Partnership Group shall reimburse Valero for the additional costs incurred as a
result of the post-closure release.


10.
From time to time environmental and safety obligations may arise that the
parties had not anticipated. The Partnership Group and Valero agree to cooperate
and in good faith to fairly allocate the liabilities and to work cooperatively
to minimize the cost of addressing any such environmental and safety
obligations.





Schedule A – Page 11

--------------------------------------------------------------------------------





Schedule B


Other Indemnification


None.




Schedule B – Page 1

--------------------------------------------------------------------------------





Schedule C


General and Administrative Services


Administrative Fee


$13,192,500.00 per year. The portion of the Administrative Fee that relates to
the Port Arthur Tanks and to Parkway Pipeline LLC, in the amount of $690,000.00,
will be prorated for the remainder of the 2017 fiscal year based on the number
of days from November 1, 2017 to December 31, 2017.


General and Administrative Services


Ad Valorem Tax Services
Accounting Services, including:
–
Accounting Governance

–
Corporate Accounting

–
Internal and External Reporting

–
Federal income tax services

–
Operations Accounting

–
State and local tax services

–
Transactional tax services



Business Development
Corporate Aviation and Travel Services
Corporate Communications and Public Relations
Corporate Development
Data Processing and Information Technology Services
Engineering and Project Management
Executive Oversight
Financial Accounting and Reporting
Foreign Trade Zone Reporting and Accounting (if applicable)
Governmental Affairs
Group Accounting
Health, Safety & Environmental Services
Human Resources Services
Internal Audit
Legal, including:
–
Acquisitions & Divestitures





Schedule C – Page 1

--------------------------------------------------------------------------------




–
Commercial

–
Corporate

–
Environmental

–
Labor & Employment

–
Litigation support

–
Procurement / General Contracting

–
Regulatory

–
Tariff Maintenance

Office Services, including:
–
Clinic

–
Health Club

–
Mail Center/ Mail Services

–
Office Space including building maintenance

–
Security

Pipeline Control Center services*
Purchasing / Supply Chain Management
Records Management
Real Estate Management
Risk and Claims Management Services
Shareholder and Investor Relations
Treasury & Banking, including:
–
Finance Services

–
Cash Management

–
Credit Services



* When performing operational services with respect to Partnership facilities,
personnel working in the Pipeline Control Center shall act at the direction of,
and be subject to exclusive supervision by, the General Partner (acting in its
capacity as the general partner of, and on behalf of, the Partnership)




Schedule C – Page 2

--------------------------------------------------------------------------------





Schedule D
ROFO Assets


Set forth below is a list of each ROFO Asset and the corresponding ROFO Asset
Owner. Please refer to the Registration Statement for a further description of
each ROFO Asset.




ROFR Asset
 
ROFR Asset Owner
 
 
 
 
Hartford Crude Terminal
 
The Premcor Refining Group Inc.
 
 
 
 
Fannett Storage Facility
 
The Premcor Pipeline Co.





Exhibit D – Page 1

--------------------------------------------------------------------------------





Schedule E


Certain ROFR Assets


Set forth below is a list of each ROFR Asset and the corresponding ROFR Asset
Owner.


ROFR Asset
 
ROFR Asset Owner
 
 
 
 
 
 
McKee Products System(a)†
 
Valero Partners EP, LLC
 
 
 
 
 
 
Memphis truck rack(a)
 
Valero Partners Memphis, LLC
 
 
 
 
 
 
Lucas Crude System(a)
 
Valero Partners Lucas, LLC
 
 
 
 
 
 
McKee Crude System(b)
 
Valero Partners North Texas, LLC
 
 
 
 
 
 
Three Rivers Crude System(b)
 
Valero Partners South Texas, LLC
 
 
 
 
 
 
Wynnewood Products System(b)
 
Valero Partners Wynnewood, LLC
 
 
 
 
 
 
Houston Terminal Assets(c)
 
Valero Partners Houston, LLC
 
 
 
 
 
 
St. Charles Terminal Assets(c)
 
Valero Partners Louisiana, LLC
 
 
 
 
 
 
Corpus East Terminal Assets(d)
 
Valero Partners Corpus East, LLC
 
 
 
 
 
 
Corpus West Terminal Assets(d)
 
Valero Partners Corpus West, LLC
 
 
 
 
 
 
McKee Terminal Assets(e)
 
Valero Partners McKee, LLC
 
 
 
 
 
 
Meraux Terminal Assets(f)
 
Valero Partners Meraux, LLC
 
 
 
 
 
 
Three Rivers Terminal Assets(f)
 
Valero Partners Three Rivers, LLC
 
 
 
 
 
 
Parkway Products System(g)
 
Parkway Pipeline LLC
 
 
 
 
 
 
Port Arthur Terminal Assets(h)
 
Valero Partners Port Arthur, LLC
 
 
 
 
 
 

(a) Please refer to the Registration Statement for a further description of each
such ROFR Asset.


(b) Please refer to the Purchase and Sale Agreement, dated as of July 1, 2014,
by and among The Shamrock Pipe Line Corporation, Valero Plains Company LLC,
VTDC, Valero Partners North Texas, LLC, Valero Partners South Texas, LLC and
OLLC for a further description of the McKee Crude System and the Three Rivers
Crude System. The Wynnewood Products System means the




Exhibit E – Page 1

--------------------------------------------------------------------------------




assets and operations of Valero Partners Wynnewood, LLC as of the Closing Date
with respect to such Purchase and Sale Agreement.


(c) The Houston Terminal Assets means the assets and operations of Valero
Partners Houston, LLC, and the St. Charles Terminal Assets means the assets and
operations of Valero Partners Louisiana, LLC, each as of the Closing Date with
respect to the Contribution Agreement, dated as of March 1, 2015, by and among
Valero Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C.
and Valero Energy Partners LP.


(d) The Corpus East Terminal Assets means the assets and operations of Valero
Partners Corpus East, LLC, and the Corpus West Terminal Assets means the assets
and operations of Valero Partners Corpus West, LLC, each as of the Closing Date
with respect to the Transaction Agreement, dated as of October 1, 2015, by and
between Valero Terminaling and Distribution Company and Valero Energy
Partners LP.


(e) The McKee Terminal Assets means the assets and operations of Valero Partners
McKee, LLC as of the Closing Date with respect to the Contribution Agreement,
dated as of April 1, 2016, by and between Valero Terminaling and Distribution
Company and Valero Energy Partners LP.


(f) The Meraux Terminal Assets means the assets and operations of Valero
Partners Meraux, LLC, and the Three Rivers Terminal Assets means the assets and
operations of Valero Partners Three Rivers, LLC, each as of the Closing Date
with respect to the Contribution Agreement, dated as of September 1, 2016, by
and between Valero Terminaling and Distribution Company and Valero Energy
Partners LP.


(g) The Parkway Products System means the assets and operations of Parkway
Pipeline LLC, as of the Closing Date with respect to the Purchase and Sale
Agreement (Parkway Pipeline), dated as of November 1, 2017, by and between
Valero Terminaling and Distribution Company and Valero Energy Partners LP.


(h) The Port Arthur Terminal Assets means the assets and operations of Valero
Partners Port Arthur, LLC, as of the Closing Date with respect to the
Contribution Agreement (Port Arthur), dated as of November 1, 2017, by and
between Valero Terminaling and Distribution Company and Valero Energy
Partners LP.


† As described in the Registration Statement, Valero Partners EP, LLC owns a
33⅓% undivided interest in the McKee Products System, and the remainder of the
system is owned by NuStar. The right of first refusal granted in Section 5.1 of
the Agreement applies only to Valero Partners EP, LLC’s 33⅓% interest.




Exhibit E – Page 2

--------------------------------------------------------------------------------





Schedule F


Valero Marks


Depiction
Mark
Goods/Services
Status
Application Number
Reg. Number
Reg.
Date
Applicant
vlplogo01.jpg [vlplogo01.jpg]
V Valero Energy Partners LP & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)
Application - Intent to Use, filing date August 9, 2013
Serial Number 86033483
4594277
8/26/14
Valero Energy Partners GP LLC
VALERO
VALERO (word mark)
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)
Application - Use in commerce, filing date August 1, 2013
Serial Number 86026506
4494828
3/11/14
Valero Marketing and Supply Company





Schedule F – Page 1

--------------------------------------------------------------------------------




vlologo.jpg [vlologo.jpg]
V Valero & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)
Application - Use in commerce, filing date August 7, 2013
Serial Number 86031469
4494933
3/11/14
Valero Marketing and Supply Company
vlologowoletter.jpg [vlologowoletter.jpg]
V & Design
Storage, distribution, transportation, shipping and delivery of oil, products
derived from oil, renewable fuels such as ethanol and bio-diesel, and other
hydrocarbon-based products via pipelines, trucks, railcars, and marine vessels
(IC 39)
Application - Use in commerce, filing date August 5, 2013
Serial Number 86028938
4494906
3/11/14
Valero Marketing and Supply Company







Schedule F – Page 2

--------------------------------------------------------------------------------





Schedule G


Prefunded Projects




Install new meters and line balance on Collierville crude pipeline
Install New Tank Mixers on Tanks 78 & 79 at Collierville
Collierville to Memphis P/L Guard Rails
Collierville Pipeline Integration
Lucas Tank Mixer Upgrades
Lucas Terminal Spare Motor
Lucas Install tank overfill protection
Memphis Truck Rack Additive Blending Install
Memphis Truck Rack Upgrade Oil/Water Separator
Memphis SCADA Network Integration
West Memphis Barge Additive Injection System
West Memphis Install Lab Building
West Memphis Install concrete under barge and receipt manifolds
West Memphis Tank Level Integration
Install debris deflector on Shorthorn pipeline at MM5




Exhibit G – Page 1

--------------------------------------------------------------------------------





Schedule H


Transaction Agreements and Applicable Terms


1.
Contribution, Conveyance and Assumption Agreement, dated as of December 16,
2013, by and among the General Partner, the Partnership, Valero, OLLC, VTDC,
Premcor Pipeline, Premcor Refining and Valero Refining Company-Tennessee, L.L.C.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
December 16, 2013
December 16, 2018
$10,000
$100,000
$200,000
$200,000



2.
Purchase and Sale Agreement, dated as of July 1, 2014, by and among The Shamrock
Pipe Line Corporation, Valero Plains Company LLC, VTDC, Valero Partners North
Texas, LLC, Valero Partners South Texas, LLC and Valero Partners Operating
Co. LLC.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
July 1, 2014
July 1, 2019
$10,000
$100,000
$200,000
$200,000



3.
Contribution Agreement, dated as of March 1, 2015, by and among Valero
Terminaling and Distribution Company, Valero Refining-New Orleans, L.L.C. and
Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
March 1, 2015
March 1, 2020
$10,000
$100,000
$200,000
$200,000



4.
Transaction Agreement, dated as of October 1, 2015, by and between Valero
Terminaling and Distribution Company and Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
October 1, 2015
October 1, 2020
$10,000
$100,000
$200,000
$200,000



5.
Contribution Agreement, dated as of April 1, 2016, by and between Valero
Terminaling and Distribution Company and Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
April 1, 2016
April 1, 2021
$10,000
$100,000
$200,000
$200,000



6.
Contribution Agreement, dated as of September 1, 2016, by and between Valero
Terminaling and Distribution Company and Valero Energy Partners LP.

Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
September 1, 2016
September 1, 2021
$10,000
$100,000
$200,000
$200,000







Exhibit H – Page 1

--------------------------------------------------------------------------------




7.
Purchase and Sale Agreement (Parkway Pipeline), dated as of November 1, 2017, by
and between Valero Terminaling and Distribution Company and Valero Energy
Partners LP.



Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
November 1, 2017
November 1, 2022
$10,000
$100,000
$200,000
$200,000



8.
Contribution Agreement (Port Arthur), dated as of November 1, 2017, by and
between Valero Terminaling and Distribution Company and Valero Energy
Partners LP.



Closing Date
Identification Deadline
Environmental De Minimis Loss
Environmental Deductible
Right-of-Way Deductible
Other Losses Deductible
November 1, 2017
November 1, 2022
$10,000
$100,000
$200,000
$200,000





Exhibit H – Page 2